Fourth Court of Appeals
                                       San Antonio, Texas
                                           December 11, 2015

                                          No. 04-15-00778-CV

                        IN RE MOMENTUM CAPITAL FUNDING, LLC

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

         On December 10, 2015, relator filed a petition for writ of mandamus and emergency
motion for temporary relief pending a ruling on the mandamus petition. The court has considered
the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus and emergency motion for temporary
relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on December 11, 2015.


                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015-CI-18666, styled Momentum Capital Funding, LLC v. Keith C. Dill;
D & K Energy Services, LLC; and DK Manufacturing, LLC, pending in the 57th Judicial District Court, Bexar
County, Texas, the Honorable Laura Salinas presiding.